Citation Nr: 0322448	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-06 868	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1978 to October 1978 and from June 1983 to October 
1986.

2.  On July 28, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

On July 28, 2003, the veteran submitted a statement to the 
Board of Veterans' Appeals, indicating that he wished to 
withdraw his appeal as to the claim for an increased 
evaluation for migraine headaches.  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

The Board notes that in the veteran's July 2003 statement, he 
indicated that he also wished to withdraw his appeal for 
claims for service connection for a psychiatric disorder and 
a back disorder.  These issues were adjudicated by the RO in 
a February 2000 rating decision.  In March 2000, the veteran 
submitted a notice of disagreement as to both issues, and a 
statement of the case was issued in June 2002.  The record 
does not reflect that the veteran submitted a substantive 
appeal.  Thus, while the veteran has requested to withdraw 
his appeal as to these claims, because the Board never had 
jurisdiction of these two claims, a dismissal would not be 
appropriate.


ORDER

The appeal, as to the claim for an increased evaluation for 
migraine headaches, is dismissed.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



